tenant has not paid rent.      See NRS 40.255(3)(a) (indicating that the
purchaser has the same rights and obligations as the previous landlord, as
defined in NRS Chapter 118A); NRS 40.254 (authorizing a summary
eviction action when the tenant of a dwelling unit subject to NRS Chapter
118A is guilty of an unlawful detainer).
            Here, real party in interest, acting as the agent for the entity
that purchased the subject dwelling unit, had the right to institute a
summary eviction proceeding once petitioner failed to pay rent. NRS
40.255(3); NRS 40.254. At this point, petitioner could have filed with the
justice court an affidavit stating that he was "not in default in the
payment of the rent." NRS 40.253(3)(b)(1). Because petitioner filed no
such affidavit, there was "no legal defense as to the alleged unlawful
detainer" that would have required formal unlawful detainer proceedings
pursuant to NRS 40.290-.420, and the justice court properly issued a
summary eviction order. NRS 40.253(6).
            Thus, petitioner's argument that NRS 40.255(2) required real
party in interest to institute a formal unlawful detainer proceeding is
unavailing. To the extent that petitioner has raised alternative
arguments in support of writ relief, we conclude that these arguments do



      'Although real party in interest asserts that petitioner owed $1,250
in monthly rent despite petitioner's lease agreement setting rent at $500
per month, petitioner did not establish that he offered to pay the $500 in
monthly rent to real party in interest or that he was willing to deposit this
amount with the court. See NRS 118A.490(1) (requiring a tenant to pay
"any rent which is not in dispute" during the pendency of an action for
possession of a leased dwelling unit).




                                      2
not warrant this court's extraordinary intervention. Pan, 120 Nev. at 228,
88 P.3d at 844. Accordingly, we
             ORDER the petition DENIED. 2




                                         Parraguirre


                                                                      J.



HARDESTY, J., concurring:
             Although I concur in the judgment of the panel, I would
resolve this matter in a published opinion. At the very least, this case
presents a novel question of law. See Internal Operating Procedures Rule
9(a).




cc: Hon. James M. Bixler, District Judge
     Reade & Associates
     Edward D. Kania
     Eighth District Court Clerk




        2 Havingconsidered petitioner's motion for an extension of time to
file a supplemental appendix, we grant it. In light of our disposition, we
vacate the stay entered by this court on June 14, 2013.




                                    3